PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/044,663
Filing Date: 25 July 2018
Appellant(s): Chase et al.



__________________
Marina F. Cunningham
For Appellant




EXAMINER’S ANSWER

This is in response to the appeal brief filed 04/29/2022.  




Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”














Response to Argument
	In consideration of the appellant’s arguments in the appeal brief filed on 04/29/2022 regarding the current rejection of the instant application under 35 U.S.C. § 101 as being ineligible subject matter because the claims are not currently limited to amount to significantly more than an abstract idea, should be sustained.  Likewise, the current rejection under 35 U.S.C. § 103 as being unpatentable over Angert et al. (US Patent Application Publication 2009/0099972 A1) as applied to all claims and further in view of Justin (Food Court at Excalibur, http://www.fuzzynavels.com/dining/excalibur-food-court/, © Copyright 2013), Golden (US Patent 3,408,481), Goldberg (WO Patent Application Publication 2019/014027 A1), Jung (US Patent Application Publication 2017/0098187 A1), Rademaker (US Patent Application Publication 2016/0247113 A1), Ungerleider (“Hold The Storefront: How Delivery-Only “Ghost” Restaurants Are Changing Takeout”, fast company, https://www.fastcompany.com/3064075/hold-the-storefront-how-delivery-only-ghost-restaurants-are-changing-take-out, 01/20/2017) and Belke (US Patent Application Publication 2019/0378202 A1), should be sustained.  The appellant’s arguments are based on a narrow interpretation of the claims of the instant application by reading the specification of the instant application (spec) into said claims, but do not consider the broadest reasonable interpretation of said claims, as currently limited, relative to common terms of art as understood by a person having ordinary skill in the art and the cited references Angert, Justin, Golden, Goldberg, Jung, Rademaker, Ungerleider and Belke, as a whole.  
	For instance, the Appellant argues the following:

A.  Claims 1-30 are not directed to ineligible subject matter under 35 U.S.C. § 101:
	The Appellant argues that claims are directed to specific systems/ methods for centralized ordering through a computer ordering system that are configured to transmit food order information with central kitchen facilities, each having a plurality of kitchens, thereby showing practical applications of said centralized ordering systems/ methods.  However, the Appellant’s arguments are not persuasive because, as the rejection shows, the functions of preparation, produces[ed], ordering, labeled, sorting, grouping, moving and loaded, as currently limited in independent claims 1 and 16, are being executed in a manner that does not exclude organized human activity by comprising particular elements or structure to perform said functions.  Further, the functions of communicating, automatically receiving and/or requesting a delivery location, delivering and transmitting of independent claims 1 and 16 are executed by no more than general computer components being used in their ordinary capacity because there is no particular technology executing these functions nor is there a distinct order of these functions limited by these claims.  Therefore, the invention of the instant application as currently limited by independent claims 1 and 16 cannot amount to significantly more than an abstract idea and is ineligible subject matter.  Dependent claims 2-15 and 17-30 are rejected, by their dependency on ineligible independent claims 1 and 16 are also ineligible subject matter.

B. Claims 1-7, 13, 14 and 16-23 are not obvious over Angert in view of Justin under 35 U.S.C. § 103.
The Appellant argues that the combination of Angert and Justin does not teach or suggest “a COS transmitting a food order to a central kitchen facility with a food order ID such that a plurality of kitchen facilities prepare food items of the food order and the central kitchen facility sorts and groups the food items based on food order ID for delivery at an order-loading zone of the central kitchen facility, wherein the plurality of kitchens are co-located within the central kitchen facility and are physically separate kitchens” as shown in independent claims 1 and 16.  
For the purpose of examination, there is no limitation in independent claims 1 and 16 that limit kitchens or central kitchen facilities to a particular structure or that they comprise particular equipment, therefore the kitchens or central kitchen facilities are broadly interpreted as food preparation sites.  So, contrary to the Appellant’s arguments and as noted in the current rejection, Angert describes a system of food preparation and delivery that comprises fixed retail food preparation sites using delivery vehicles to deliver completed food orders or mobile food preparation vehicles that prepare and deliver completed food orders, wherein said mobile food preparation vehicles may use said fixed retail food preparation sites as supply depots for menu ingredients or act simply as another type of delivery vehicle for said fixed retail food preparation site.  Angert, as cited, also teaches that each variety of food preparation site (fixed or mobile) is capable of operating under a single franchise agreement with a single vendor or multiple franchise agreements with multiple vendors, wherein the trade indicia (brand) is shown for one or multiple vendors on each type of food preparation site.  Further, as cited, Angert teaches a server-based ordering system that allows a user to select a particular food preparation site (fixed or mobile) based at least on proximity to said user, the type of food offered or price, wherein said ordering system tracks and queues a food order with order number identification so said food preparation site can sort and group (queue) said food order as it is prepared, staged for delivery and ultimately delivered to said user.  The Examiner agrees with the Appellant in that the food court of Justin is a well known type of food retail establishment comprising multiple physically separate kitchens that are within a central location.  This is why it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this type of retail food preparation site in the invention of Angert that processes food orders from fixed or mobile retail food preparation sites.  Therefore, as cited in the Office Action (Non-Final Rejection) dated 12/17/2021 (the current rejection), all of the limitations for independent claims 1 and 16 and dependent claims 2-7, 13, 14 and 16-23 are taught by the combination of Angert and Justin, as a whole, as said claims are currently limited.

C. Claims 8 and 28-30 are not obvious over Angert in view of Justin, Golden and Goldberg under 35 U.S.C. § 103.
The Appellant argues that the combination of Golden and Goldberg do not overcome the deficiencies of Angert and Justin, at least in that Golden and Goldberg also do not teach or suggest the recitations of independent claim 1.  However, as shown above regarding argument B, Angert and Justin are in fact not deficient in teaching the limitations of claim 1 as said claim 1 is currently limited.
Appellants additionally argue regarding dependent claim 8 that Angert, Justin, Golden and Goldberg, whether considered alone or in combination, do not teach or suggest that “both thermal sides of the one or more combined heating/cooling thermal units are used to refrigerate a first group of the plurality of storage compartments while simultaneously heating a second group of the plurality of storage compartments,” as dependent claim 8 recites.  However, as the current rejection shows, these limitations are taught by Golden and Goldberg.  As there is no particular vehicle disclosed in the limitations of claims 1, 8 or 28-30, the prepared food delivery cart of Golden qualifies as a delivery vehicle, thereby satisfying the disclosure of the claims as they are currently limited.  Further, Golden teaches food delivery equipment installed on delivery vehicles, wherein said equipment comprises thermal transfer units for prepared food items that moves heat away from prepared food that is intended to be cooled to prepared food that is intended to be warmed with the same type of thermal units and in the same manner as is limited by the claims of the instant application.  Similarly, Goldberg comprises the same type of thermal units as used by Golden, but with the added teaching that they may be arranged in groups.  Further, as Golden and Goldberg both show combined heating/ cooling units, Goldberg teaches the use of conventional refrigeration techniques such as using a compressor to move refrigerant through a coil as well as fans to circulate refrigerated air (vapor compression refrigeration) to refrigerate food storage compartments.  It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Golden and Goldberg in the invention of Angert because they all relate to food delivery systems with temperature controlled storage for prepared food items.  
D. Claims 9, 10 and 12 at not obvious over Angert in view of Justin and Goldberg under 35 U.S.C. § 103. 
The Appellant argues that the combination of Angert, Justin and Goldberg do not teach or suggest the recitations of independent claim 1 as noted above in argument B.   However, as shown above regarding argument B and based on the broadest reasonable interpretation of the claims, Angert and Justin are in fact not deficient in teaching the limitations of claim 1 as said claim 1 is currently limited.

E. Claim 11 is not obvious over Angert in view of Justin, Jung and Goldberg under 35 U.S.C. § 103. 
The Appellant argues that the combination of Angert, Justin, Jung and Goldberg do not teach or suggest the recitations of independent claim 1 as noted above in argument B.   However, as shown above regarding argument B and based on the broadest reasonable interpretation of the claims, Angert and Justin are in fact not deficient in teaching the limitations of claim 1 as said claim 1 is currently limited.

F. Claim 15 is not obvious over Angert in view of Justin, Rademaker and Goldberg under 35 U.S.C. § 103.  
The Appellant argues that the combination of Angert, Justin, Rademaker and Goldberg do not teach or suggest the recitations of independent claim 1 as noted above in argument B.   However, as shown above regarding argument B and based on the broadest reasonable interpretation of the claims, Angert and Justin are in fact not deficient in teaching the limitations of claim 1 as said claim 1 is currently limited.

G. Claims 24-26 are not obvious over Angert in view of Justin and Ungerleider under 35 U.S.C. § 103.   
The Appellant argues that the combination of Angert, Justin and Ungerleider do not teach or suggest the recitations of independent claim 1 as noted above in argument B.   However, as shown above regarding argument B and based on the broadest reasonable interpretation of the claims, Angert and Justin are in fact not deficient in teaching the limitations of claim 1 as said claim 1 is currently limited.
Appellants additionally argue that the combination of Angert and Ungerleider does not teach “a central kitchen facility having a plurality of branded kitchens co-located within the central kitchen facility with separate personnel.”  However, as note above in argument B and as shown in the current rejection, the food court of Justin teaches “a central kitchen facility having a plurality of branded kitchens co-located within the central kitchen facility”, while Ungerleider teaches “separate personnel” working in different kitchen areas.  
Contrary to the Appellant’s argument that none of the cited prior art references teach the ability to dynamically alter menu items based on a specific delivery location, this is in fact taught by Angert, as cited, in the current rejection regarding independent claims 1 and 16.
Contrary to the Appellant’s assertion that the virtual restaurant system of the present application comprises a central kitchen facility with multiple duplicative specific areas within it (e.g. multiple independent and physically diverse washing areas, frying areas, storage areas, etc.) that are not necessarily shared between any other kitchens, these limitations are not shown in the claims of the instant application.  Therefore, this assertion is based on a narrow interpretation of the claims and does not consider the broadest reasonable interpretation of the claims as they are currently limited.
Additionally, Appellants argue that Angert, Justin and Ungerleider, whether considered alone or in combination, do not teach or suggest that “the plurality of branded kitchens are physically separate kitchens and are each operated by a different restaurant entity,” as shown in dependent claim 25.  However, as cited in the current rejection, Angert teaches different food vendors [restaurant entities] being displayed on different vehicles that agree to operate with said vehicles, thereby showing said entities operating under their respective brands.  While Justin shows multiple branded kitchens that are physically separated.
H. Claim 27 is not obvious over Angert in view of Justin and Belke under 35 U.S.C. § 103.    
The Appellant argues that the combination of Angert, Justin and Belke do not teach or suggest the recitations of independent claim 1 as noted above in argument B.   However, as shown above regarding argument B and based on the broadest reasonable interpretation of the claims, Angert and Justin are in fact not deficient in teaching the limitations of claim 1 as said claim 1 is currently limited.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.